DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 and 7-10, drawn to a prepreg resin composition.
Group II, claim(s) 5 and 11-17, drawn to a prepreg.
Group III, claim(s) 6 and 18-20, drawn to a molded article.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the prepreg resin, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of CA 2,039,840, below.

During a telephone conversation with James Armstrong on 8/27/22, a provisional election was made with traverse to prosecute the invention of Group I, claim 1-4 and 7-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5, 6 and 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cramer et al. (CA 2,039,840).
	In page 1, lines 22-32 and page 8, lines 5-11 and 30-37, Cramer et al. teach a pre-preg for a highly functional composite material curable for free radical initiation of a vinyl ester urethane resin prepared from 
	A) a polyisocyanate,
	C) a hydroxy alkyl (meth)acrylate, and
B1) a dihydric alcohol;
combined with 2-20 wt% of a thermoplastic resin in the composite.
	On page 3, line 24 to page 4 line 17, Cramer et al. teach the preferred polyisocyanate to include 4,4'-diphenyl methane diisocyanate.
	Thus, the requirements for rejection are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cramer et al. in view of Li et al. (USPN 5,330,820).
	Cramer et al., above, differs from the claimed invention in that Cramer et al. does not disclosed the thermoplastic resin to be a thermoplastic polyurethane.  However, it is known in the art to have thermoplastic polyurethanes as the thermoplastic resins in such composites, for the purpose of improving the toughness and impact resistance of a composite material, such as taught by Li et al. (Col. 6, line 41-69 and col. 10, lines 18-24).
	In col. 6, line 41-69, col. 7, line 40-65 and col. 10, lines 18-24, Li et al. teach the composite of the thermosetting resin and a thermoplastic resin used in combination as a FRP matrix, wherein a thermoplastic polyurethane is preferable as the thermoplastic resin, and the toughness and impact resistance of a composite material are improved by incorporating the thermoplastic resin,
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to use thermoplastic polyurethane as thermoplastic resin in the composite of Cramer et al., in order to obtain the advantages taught by Li et al., motivated by a reasonable expectation of success.
	Regarding Claim 3 and 7, as the thermoplastic polyurethane used in the examples of Li et al. is Dispercoll E585, a high molecular weight thermoplastic polyurethane from Bayer, it is understood that applicant’s broad recitation of a molecular weight range from 5,000 to 1,000,000 is met.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE